Citation Nr: 0809636	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence.

2.  Entitlement to an evaluation in excess of 10 percent, for 
degenerative disc disease (DDD) of the cervical spine, from 
April 19, 2001.

3.  Entitlement to an evaluation in excess of 20 percent for 
DDD of the cervical spine, after June 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1990 to October 
1992.  He had additional active duty from June 1988 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The veteran subsequently relocated 
to the jurisdiction of the Atlanta, Georgia, RO. 


FINDINGS OF FACT

1.  The veteran had surgery for his service-connected DDD of 
the cervical spine on February 26, 2002.  The RO granted 
temporary total disability benefits effective from February 
26, 2002, to May 31, 2002.  

2.  The evidence of record, taken as a whole, does not 
demonstrate that the veteran's service-connected cervical 
spine disability necessitated a period of convalescence for a 
period beyond May 31, 2002.

3.  For the period from April 19, 2001, to February 25, 2002, 
the veteran's cervical spine disability is manifested by 
subjective complaints of pain and objective evidence of DDD, 
with muscle spasm, and cervical radiculopathy.  The 
manifestations are characteristic of mild intervertebral disc 
syndrome (IVDS).

4.  For the period from June 1, 2002, the veteran's cervical 
spine disability is manifested by complaints of pain, no more 
than moderate limitation of motion with pain, but no evidence 
of fatigue, weakness, lack of endurance, or incoordination, 
or of severe recurring attacks of intervertebral disc 
syndrome.  The manifestations are characteristic of moderate 
IVDS.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extension of a total 
disability evaluation based on the needed for convalescence 
for the veteran's service-connected cervical spine 
disability, beyond May 31, 2002, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.30 (2007).

2.  The criteria for an evaluation of 10 percent, for the 
period from April 19, 2001, to February 25, 2002, for DDD of 
the cervical spine, have been met.  38 U.S.C.A. 1155, 5107; 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5290, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for the period from June 1, 2002, for DDD of the cervical 
spine, have not been met.  38 U.S.C.A. 1155, 5107; 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5285, 5286, 5290, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from July 1990 to October 
1992.  He submitted his claim for service connection for 
cervical strain in September 1992.  He was afforded a VA 
examination in February 1993.  The veteran had no complaints 
other than popping and grating on movement.  There was no 
neck tenderness or muscle spasm.  The upper extremity deep 
tendon reflexes (DTRs) were 2+ and equal.  There was no 
sensory loss and the muscle strength was said to be 5/5.  The 
veteran had a range of motion of flexion to 45 degrees, 
extension to 45 degrees, left and right flexion to 45 
degrees, and left and right rotation to 80 degrees.  There 
was no objective evidence of pain on motion.  X-rays of the 
cervical spine were interpreted to show straightening of the 
normal lordotic curvature, otherwise normal.  The examination 
diagnosis was chronic cervical spine strain/pain syndrome.

The veteran was granted service connection for cervical spine 
strain in May 1993.  He was given a noncompensable disability 
evaluation.  His disability was rated as limitation of motion 
of the cervical spine under Diagnostic Code 5290.

The veteran submitted a claim for entitlement to a temporary 
total disability evaluation under 38 C.F.R. § 4.30 in March 
2002.  He submitted a statement from a VA physician's 
assistant (PA) who reported that the veteran had surgery for 
a herniated nucleus pulposis of the cervical spine on 
February 26, 2002.  The PA also said the veteran would need 
12 weeks to fully recuperate from the surgery.  He would be 
able to resume his normal activities of daily living at that 
time.  

Associated with the claims folder are VA treatment records 
for the period from June 1995 to August 2002.  The records 
contain an x-ray report for the knees in 1995; the next entry 
is dated in April 2001.  The veteran was seen for complaints 
of neck pain.  His pain was said to be located in the lower 
cervical spine.  It was described as an intermittent ache, 
radiating to the right shoulder and down the anterior aspect 
of the arm to the wrist.  The veteran also complained of 
numbness in the thumb, index, and middle fingers.  He 
complained that his right hand was weaker than his left.  On 
examination the veteran's muscle strength was 5/5, reflexes 
were said to be normal, as was sensation.  There was no 
atrophy.  An x-ray of the cervical spine was interpreted to 
show degenerative disc changes at C5-C6.

The veteran underwent electromyography (EMG)/nerve conduction 
velocity (NCV) testing in August 2001.  The results were said 
to show moderately severe focal neuropathy of the left median 
nerve that was consistent with carpal tunnel entrapment.  
There was also mild to moderate focal neuropathy of the right 
median nerve that was consistent with carpal tunnel 
entrapment.  There was no definite EMG evidence of a left C5-
T1 radiculopathy on the study.  There was minimal EMG 
evidence suggestive of a chronic right C7 radiculopathy.  
There was no definite electrodiagnostic evidence of left or 
right ulnar or radial neuropathy.

A magnetic resonance imaging (MRI) of the cervical spine was 
done in August 2001.  The impression was that there was a 
moderate to large hard disc formation identified on the right 
side at the C5-C6 level with distortion and displacement of 
the cord.  There was also a moderate broad based disc 
herniation on the left at the C6-C7 level.  

A VA discharge summary reports that the veteran was admitted 
for complaints as related in the outpatient note from April 
2001.  He had surgery on February 26th.  He underwent an 
anterior cervical diskectomy fusion of C5-C6 and C6-C7 with 
arthrodesis.  The veteran was discharged on February 28, 
2002.

Arthrodesis is the surgical fixation of a joint by a 
procedure designed to accomplish fusion of the joint surfaces 
by promoting the proliferation of bone cells.  Seals v. 
Brown, 8 Vet. App. 291, 293 (1995).

The veteran had outpatient follow-up after his surgery.  The 
veteran was seen in the neurology clinic on April 19, 2002.  
He reported that he felt much better and that the pain was 
much less.  He reported improvement from before his surgery.  
There was a discussion about his lifting limitations and that 
he could switch to a soft cervical collar.  The veteran was 
allowed to return to work on May 1, 2002 with a restriction 
of no heaving lifting for two months.  The examiner noted 
that the veteran moved all extremities with ease.  The 
veteran was observed lifting his granddaughter with no 
outward sign of discomfort.  

A clinical note, dated June 27, 2002, reported that the 
veteran wanted to get cleared to return to work.  He had 
accepted a new job in another city and wanted a work release.  
A brief clinical examination at that time noted sensitivity 
of the skin at the site of the surgical scar, which was said 
to be well healed.  The motor strength was normal.  The entry 
said there was some decrease in range of motion but no 
specifics were given.  There were additional entries from the 
same date to show discussions regarding the possibility of 
raising the veteran's lifting restriction from 10 to 20 
pounds; however, the veteran said he needed to be cleared to 
lift 100 pounds.  

An entry from August 2002 noted that the veteran reported a 
decrease in his cervical pain but it could increase with 
activity.  The veteran also said his left hand numbness was 
decreased since the surgery.  The veteran said he was in a 
great deal of pain before his surgery but was better after 
the surgery.  

The VA medical center (VAMC) medical director from Little 
Rock, Arkansas, provided a response to a Congressional 
inquiry on the veteran's status in July 2002.  The director 
noted the history of surgery in February 2002 and that the 
veteran was last seen by his surgeon on April 19, 2002.  The 
veteran was given a written work release that he could return 
to work after May 1, 2002, with a restriction of no heavy 
lifting for two months.  He was instructed to call his 
surgeon if he had any problems.  The letter noted that it was 
stressed to the veteran to be careful when lifting.

The letter also noted that the veteran was informed that he 
had two options concerning a work release.  He could return 
to the VAMC and be seen for a release for full work duty or 
he could make an appointment at the VAMC in Louisville, 
Kentucky.  

Associated with the claims folder is a copy of a letter from 
a VA neurosurgeon, dated August 6, 2002.  The letter states 
that the veteran was released to resume work as a registered 
nurse (RN) with the assistance of one other person to 
lift/reposition an adult patient.  The veteran was given a 
maximum weight limit of 40 pounds for his lifting as his only 
medical restriction.  

The veteran submitted a response to the VAMC director's 
letter in August 2002.  The veteran noted that he started a 
new job as an RN in June 2002.  He received a release with a 
restriction of no lifting over 20 pounds.  He said this 
disrupted his new job.  The veteran did not state it but 
implied that he was unemployed for five months, although he 
did not give the dates.  

The veteran also submitted a copy of a letter from his 
employer, Jewish Hospital that was dated in July 2002.  The 
letter said it was in response to a telephone conversation 
with the veteran of July 22, 2002.  The veteran was noted to 
have been hired as a full time RN on a medical/surgical unit, 
effective June 3, 2002.  He was hired with the understanding 
that he did not have any medical work restrictions.  The 
letter further stated that the veteran had been unable to 
provide a medical statement that would release him to work 
without restrictions.  The hospital did not have a light duty 
for nurses and did not make it a practice to hire nurses with 
any work restrictions.  

The veteran's job was held open for six weeks but it needed 
to be filled.  It was noted that the veteran had a pending VA 
appointment in August 2002.  The letter informed the veteran 
that it served as formal notice that the hospital must 
receive a medical release without any restrictions or 
accommodations by August 6, 2002, or his employment would be 
terminated.  

The RO issued the rating decision on appeal in September 
2002.  The veteran was granted a temporary total disability 
evaluation, for the period from February 26, 2002, to April 
30, 2002.  His disability evaluation for his cervical spine 
disability was increased to 10 percent from May 1, 2002.  

The veteran's notice of disagreement was received in 
September 2002.  The veteran contended that the minimum 
convalescent period should be three months.  The veteran said 
he had not been released to return to work as of September 
2002.  The veteran also disagreed with the 10 percent 
evaluation for his cervical spine disability.  He noted that 
the lifting restrictions were evidence of a more severe 
disability.  

The veteran was afforded a VA examination in June 2003.  The 
veteran's history of a cervical strain in service was noted.  
His symptoms gradually worsened and lead to his surgery in 
February 2002.  The veteran said he had been unable to work 
as an RN for the last 8 months.  In regard to the cervical 
spine he complained of neck pain and fatigue, intermittent 
shoulder pain, upper back aches, deep aches in the bilateral 
biceps, sharp pain in his right acromium that progressed to 
his elbow, a deep ache in the right thumb and fingertips of 
the left hand, tingling in the right fingers, and an obvious 
deterioration in hand writing with rapid fatigue of the right 
hand.  The veteran said his symptoms affected his sleep.  He 
said a physician had recommended bed rest for him as needed.  

The examiner said the veteran was able to brush his teeth, 
shower, vacuum, drive a car, cook, dress himself, take out 
the trash, walk and shop.  He was unable to climb stairs, for 
reasons unrelated to his cervical spine disability, perform 
gardening activities and push a lawn mower.  The veteran was 
currently employed as an RN.  The examiner stated that there 
was evidence of radiating pain on movement of the cervical 
spine with evidence of muscle spasm.  There was tenderness 
and evidence of radiculopathy on both sides with subjective 
factors of the veteran's history and objective factors of 
decreased sensation to light touch of the fingers.  The range 
of motion was given as flexion to 50 degrees with pain at 30 
degrees, extension to 0 degrees with pain at that point, left 
and right lateral flexion to 20 degrees with pain throughout 
that range, and left and right rotation to 60 degrees with 
pain at 40 degrees in both directions.  The examiner said the 
range of motion was additionally limited by pain and that 
pain had the major functional impact.  The veteran was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  The examiner stated that there was no 
ankylosis of the cervical spine.

The examiner said that examination of the peripheral nerves 
was within normal limits.  Motor function of the upper 
extremities was normal.  Sensory function was abnormal with 
findings of decreased sensation for the right 2nd, 3rd, and 4th 
fingers and the left 2nd, 3rd, 4th, and 5th fingers.  The 
reflexes were all said to be 2+.  X-rays of the cervical 
spine showed status post anterior fixation of C5 through C7 
with mild degenerative changes noted.  Bone graft material 
was seen at the C5-C6 and C6-C7 interspaces.  This appeared 
partially fused but the fusion might not be complete, 
particularly at the C5-C6 interspace.  The diagnosis was 
status post discectomy C5-C7 with anterior fixation C5-C7 
with residuals of mild degenerative changes and pain with 
limited movement.  

The RO issued a rating decision in July 2003 that extended 
the veteran's convalescence evaluation from April 30, 2002, 
to May 31, 2002.  The veteran was also given a 20 percent 
evaluation from June 1, 2002.  The veteran's cervical spine 
disability was rated as IVDS and limitation of motion under 
Diagnostic Codes 5293 and 5290.

The veteran perfected his appeal in September 2003.  He 
contended that his temporary 100 percent evaluation should be 
for a 7 month period.  He said that he could not work as an 
RN from March to September 2002.  He said he lost a lucrative 
job at Jewish Hospital that stunted his career by decades.

The Board remanded the veteran's case in June 2004.  The 
Appeals Management Center (AMC) wrote to the veteran and 
asked if he had any additional evidence to submit or could 
identify any other source of evidence in November 2004.  The 
veteran responded that same month that he had nothing further 
to submit.

The AMC issued the veteran a supplemental statement of the 
case (SSOC) in June 2005.  The case was returned to the 
Board.

The Board remanded the case in July 2006 for a new VA 
examination and to obtain treatment records dated prior to 
the veteran's surgery in February 2002.  Those records were 
received and have been discussed supra.

The AMC wrote to the veteran in July 2006.  He responded in 
August 2006.  The veteran provided a history of his cervical 
spine pain and problems since 1992.  He said he was unable to 
work for almost 8 months, although he was deemed to be 
totally disabled for 3 months.  The veteran's contention was 
that since he could not work at his job for the 8 months he 
should be compensated at the 100 percent level for that 
entire period.  He did not provide any information regarding 
additional current treatment or evaluation for his cervical 
spine disability.

The veteran identified prior periods of treatment at an Army 
hospital at Fort Sill, Oklahoma.  The AMC requested records 
from the hospital.  The Army replied that there were no 
records available for the veteran.  The veteran was advised 
of the results.  He did not provide the records or provide 
any further information that would allow for an additional 
search.  The Board notes` the records related to a period of 
treatment during the veteran's service.

The veteran was afforded a VA examination in August 2007.  
The examiner noted that the veteran was claiming an extension 
of his temporary 100 percent evaluation because of the 
surgery in February 2002.  The examiner opined that it was 
not possible to reconstruct the circumstances regarding his 
employment to provide a medical opinion as to whether this 
convalescent period should have been extended.

In regard to the veteran's current cervical spine status, the 
veteran reported that he had severe neck pain prior to his 
surgery.  The surgery provided considerable relief.  The 
veteran had a current complaint of neck pain from time to 
time.  This would interfere with his sleep but not on a 
regular basis.  This occurred approximately once a month.  
The veteran also complained that he had numbness and tingling 
that radiated down his arms.  This also sometimes awakened 
him.  The veteran said that he felt he was considerably 
better than before his surgery, although there was 
progression of his discomfort.  The veteran denied flare-ups 
and was working as an RN.  The veteran said his ability to do 
his job was impacted by his neck pain but he did not describe 
any special provisions for him on his job.  The examiner also 
said that the veteran did not describe any limitations in his 
work due to neck pain.  The veteran denied any incapacitating 
episodes in the last 12-month period.  

The examiner reported that there was no deformity of the 
cervical spine in that there was a normal lordosis.  The 
veteran was said to have flexion to 45 degrees, extension to 
60 degrees, left and right lateral flexion to 50 degrees and 
left and right rotation to 35 degrees.  The examiner said the 
veteran had minimal limitation of motion but said it was 
normal for a person of the veteran's age.  There was no pain 
through the ranges of motion.  The examiner said there was no 
pain, fatigue, weakness, lack of endurance, incoordination, 
or additional limitation of motion after three repetitions.  
The examiner said the veteran had sensation in both upper 
extremities, and all fingers.  This was described as normal.  
There was good muscle power/strength in all groups.  

The examiner said the veteran had cervical spine DDD.  He 
also said the veteran's disability was slightly worse 
following his surgery in 2001 [sic].  He was not certain how 
much of this was based on normal aging and how much was an 
actual aggravation.  A slight progression had occurred 
relating to the service-connected problem.  

The examiner provided an addendum to his report in September 
2007.  The addendum was added to note the results of x-rays 
of the cervical spine.  The examiner stated that the x-rays 
confirmed the presence of a C5-C7 fusion with a plate, 
multiple screws, and bone grafting.  The fusion was said to 
be solid with good alignment of the vertebra.  A positive 
finding was that there were uncovertebral joint osteophytes 
that impinged on the C5-C7 intervertebral foramina 
bilaterally and this probably accounted for a lot of the 
veteran's symptoms.  The examiner added that the x-rays 
confirmed the presence of a radiculopathy and the fact that a 
well positioned fusion was present.  The final diagnosis was 
cervical spine DDD and residuals of anterior cervical fusion.  

II.  Analysis

38 C.F.R. § 4.30 - Extension of Temporary Total Disability 
Evaluation

Under 38 C.F.R. § 4.30 (2007), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e) (2007).  Such total ratings will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 

A total rating under 38 C.F.R. § 4.30 may be extended, with 
extensions of 1, 2 or 3 months beyond the initial 3-month 
period.  

The veteran had surgery on his cervical spine on February 26, 
2002.  He was discharged from the hospital on February 28, 
2002.  His claim for benefits under 38 C.F.R. § 4.30 was 
initiated by the letter from his treating PA who reported on 
the surgery and the need for 12 weeks of convalescence.  

The veteran was initially awarded a two-month period of 
convalescence, from February 26, 2002, to April 30, 2002, in 
September 2002.  This was later extended to May 31, 2002, in 
July 2003.  The veteran contends he should have received such 
benefits for an 8-month period following his surgery because 
he was unable to work at his job at Jewish Hospital.  

The evidence of record shows that the veteran was seen for 
follow-up in April 2002.  He was noted to be doing well after 
his surgery.  The veteran was switched to a soft collar and 
given a release to return to work after May 1, 2002.  His 
only restriction was to avoid heavy lifting for two months.  

The veteran submitted a letter from an employer, Jewish 
Hospital, dated in July 2002.  The letter essentially 
reported that the veteran was hired to work as an RN.  The 
hospital did not have a policy of light duty or work 
restrictions for its nurses.  The veteran did not apprise 
them of any restrictions when he was hired.  The hospital was 
to hold his employment until a clinical visit in August 2002.  
The veteran was told that he either had to have evidence of 
no work restriction at that time or his employment would be 
terminated.  

The veteran did not present evidence of his termination but 
it can be assumed from the record.  The VA letter from August 
2002 provided a lifting restriction of 40 pounds.  Clearly 
this was not the no work restriction notice the veteran was 
to provide his employer.

The veteran contends that because he could not work at Jewish 
Hospital he should be paid the temporary total rating for the 
entire period until he obtained new employment.  However, he 
has not provided any substantive argument or evidence to 
support this contention.  

The veteran is a skilled individual.  He worked in the 
military as an RN and worked after service in the same 
capacity and continues to do so.  His particular employer in 
this case required unrestricted work of him.  However, the 
veteran did not seek any change in his work restrictions 
until almost the end of June 2002 despite his having a start 
date at work of June 3, 2002.  This is documented in the VA 
clinical records.

Although this particular employer was demanding, by way of a 
no restrictions policy, the veteran was not limited to this 
employer.  The Board is aware that he desired to retain his 
job with the hospital but given that the hospital was 
unyielding in its demand for no restrictions, the veteran was 
free to secure other employment as an RN.  Moreover, the 
medical evidence of record does not reflect that he could not 
work.  Rather, the evidence convincingly shows that he was 
authorized to return to work by May 1, 2002, initially with a 
10 pound lifting restriction that was increased to 20 pounds 
and then 40 pounds by August 2002.  

The veteran's desire to be employed by a specific employer, 
one he never worked for in this case, is not dispositive of 
his actual condition.  The medical evidence shows he was 
authorized to return to work on May 1, 2002, although he was 
given a temporary total evaluation through May 2002.  He had 
a normal lifting limitation as his only restriction and only 
for a limited time.  The veteran has not shown that he was 
not able to work during this period only that the one 
employer would not make any concessions for his limited 
restrictions.  

After carefully reviewing the objective evidence of record, 
and the contentions of the veteran, the Board concludes that 
an extension of a temporary total rating beyond May 31, 2002, 
under the provisions of 38 C.F.R. § 4.30, is not warranted.  
The claim for extension of benefits under 38 C.F.R. § 4.30 
for convalescence beyond May 31, 2002, following the 
veteran's February 26, 2002, surgery, is denied

Increased Evaluation - Cervical Spine DDD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board also 
acknowledges that, as an increased evaluation claim, the 
potential for staged evaluations is applicable in this case.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2007), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to his claim.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  The Board notes that the RO has 
evaluated the veteran's disability under the two changes, as 
well as the prior regulations.  The veteran was issued SSOCs 
that addressed the different changes in August 2003, and 
January 2004, respectively.  As such there is no prejudice to 
the veteran in the Board reviewing his claim under the 
various regulations in effect throughout the pendency of the 
appeal.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

Criteria in Effect Prior to September 23, 2002

In evaluating the veteran's claim the Board must also 
consider whether the evidence supports an increase in his 
evaluation in the year prior to his claim.  See 38 C.F.R. 
§ 3.400.

As noted, the veteran's DDD of the cervical spine has been 
evaluated as IVDS under Diagnostic Code 5293 and limitation 
of motion under Diagnostic Code 5290.  Under Diagnostic Code 
5293 a 60 percent evaluation requires evidence of pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 20 percent 
evaluation is for application where there are moderate 
recurring attacks.  A 10 percent evaluation is for 
consideration for mild attacks.  38 C.F.R. § 4.71a (2002).

In regard to limitation of motion of the cervical spine a 30 
percent evaluation is applicable where there is severe 
limitation, a 20 percent evaluation is for moderate 
limitation, and a 10 percent evaluation is warranted for mild 
limitation of motion under Diagnostic Code 5290.  Id.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the cervical spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2007).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"slight", "moderate", or "severe."

In regard to the cervical spine, a full range of motion for 
forward flexion is 45 degrees, backward extension is to 45 
degrees, left and right lateral flexion is to 45 degrees, and 
left and right rotation is to 80 degrees.  See 38 C.F.R. § 
4.71a, Plate V (2007).  

The VA medical records document an increase in the veteran's 
symptoms beginning in April 2001.  He had complaints of pain 
in the cervical spine and of numbness in his right arm and 
fingers.  Muscle strength was said to be normal, there was 
normal sensation, and no evidence of atrophy.  X-rays showed 
evidence of degenerative changes.  The August 2001 EMG/NCV 
found evidence of bilateral carpal tunnel entrapment that is 
not service connected.  The tests also showed evidence of 
chronic right C7 radiculopathy.  The August 2001 MRI 
confirmed evidence of DDD.  

The pre-February 26th records do not provide any 
documentation of the veteran's range of motion.  However, 
they do provide x-ray/MRI evidence of DDD.  The veteran was 
also found to have EMG/NCV evidence of C7 radiculopathy.  
This evidence establishes a change from that of record in 
1993, especially the DDD and objective evidence of 
radiculopathy.  

The evidence supports a 10 percent evaluation for IVDS from 
the date of the initial medical record entry of April 19, 
2001.  This is the first medical evidence of record regarding 
the veteran's cervical spine disability his last examination 
in February 1993.  It establishes that the veteran has DDD, 
or IVDS, with mild symptoms.  The evidence does not 
demonstrate that the veteran suffers from moderate recurring 
attacks to warrant a 20 percent evaluation at that time.   

The 10 percent evaluation is in effect from April 19, 2001, 
until February 25, 2002, when the veteran's became entitled 
to his temporary total evaluation through May 31, 2002.  The 
Board must now consider whether the veteran is entitled to a 
disability evaluation in excess of 20 percent after June 1, 
2002.  

The clinical records do not support an increase above 20 
percent.  The records note good progress after surgery with 
multiple reports from the veteran of his symptoms being 
improved after the surgery.  

The VA examination of June 2003 did demonstrate a loss of 
range of motion through all planes measured.  There was also 
pain with motion at that time and evidence of muscle spasm.  
The veteran had decreased sensation in his fingers of both 
hands; however, the examiner did not relate that to the 
veteran's cervical spine disability.  The veteran's main 
impairment was his limitation of motion with pain.  There was 
no evidence of fatigue, weakness, lack of endurance or 
incoordination.

The veteran's symptoms are consistent with the 20 percent 
evaluation for IVDS under Diagnostic code 5293.  The 
examination results, along with the clinical evidence of 
record, do not show the veteran to suffer from severe 
recurring attacks with intermittent relief to warrant a 40 
percent evaluation.

The examination results are also consistent with a moderate 
limitation of motion, or 20 percent evaluation, under 
Diagnostic Code 5290.  The evidence does not demonstrate 
severe limitation of motion to award a 30 percent evaluation.  
Extension was normal, flexion was decreased by 15 degrees due 
to pain, he had lateral flexion with pain to 20 degrees and 
rotation to 40 degrees at which point pain began.  Since 
additional limitation of motion, even upon considering pain 
upon motion, was not shown, the highest evaluation of 30 
percent is not warranted.  

The RO increased the veteran's cervical spine disability 
evaluation to 20 percent based on the examination results in 
July 2003, effective from June 1, 2002.  

The September 2007 VA examination results show improvement in 
the veteran's symptomatology.  His range of motion was 
clearly improved over that from June 2003.  The veteran did 
not have pain on his range of motion.  He only complained of 
neck pain from time to time.  The veteran's sensation in his 
upper extremities was said to be normal.  There was good 
muscle power/strength in all muscle groups.  There was no 
evidence of fatigue, weakness, lack of endurance, 
incoordination, or additional limitation of motion after 
three repetitions.

The results from the September 2007 examination do not 
support a 40 percent evaluation under Diagnostic Code 5293 or 
a 30 percent evaluation pursuant to Diagnostic Code 5290.  
There is no evidence of severe recurring attacks of IVDS, or 
a severe limitation of motion of the cervical spine.  

The Board has considered other potentially applicable 
diagnostic codes.  In this regard, the evidence of record 
fails to document findings of a fractured cervical vertebra 
to support consideration of an increased evaluation under 
Diagnostic Code 5285.  There is no evidence of complete bony 
fixation (ankylosis) of the spine to warrant consideration of 
a higher evaluation under Diagnostic Code 5286.  Further, 
there is no evidence of ankylosis of the cervical spine to 
consider a higher evaluation under Diagnostic Code 5287.  
38 C.F.R. § 4.71a (2002).

Criteria in Effect After September 23, 2002, and
Prior to September 26, 2003

The criteria as amended in September 2002 direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Explanatory notes for the amended criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

A 40 percent evaluation is for consideration where there are 
episodes for a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation is applicable where there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  There is no evidence of record to show 
that the veteran experienced incapacitating episodes for his 
service-connected cervical spine disability as contemplated 
by the rating criteria for either a 40 or 60 percent 
evaluation.  The evidence does not show any incapacitating 
episodes.  The veteran made one reference that his physician 
told him to use bed rest as needed.  Thus an increased 
evaluation is not for consideration for incapacitating 
episodes under Diagnostic Code 5293.  38 C.F.R. § 4.71a 
(2003).

There is no basis for a higher evaluation for the orthopedic 
manifestation of the veteran's disability.  The 20 percent 
evaluation cited supra, and the accompanying discussion, show 
that the veteran does not satisfy the criteria under any of 
the available diagnostic codes for an evaluation in excess of 
20 percent from June 1, 2002.  

Finally, the evidence does not support a separate evaluation 
for any neurological manifestation of the veteran's cervical 
DDD.  He does not exhibit neurological symptoms that are 
nearly constantly present that would allow for the assignment 
of a separate disability evaluation.  

Criteria in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2007).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic code for IVDS is 5243.  

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 30 
percent evaluation is warranted where there is limitation of 
flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a (2007).

The evidence does not demonstrate that the veteran meets the 
criteria for a 30 percent evaluation.  The veteran had a 
limitation of flexion to 50 degrees, with pain at 30 degrees 
in June 2003.  He had flexion to 45 degrees without pain in 
September 2007.  Further, there is no evidence of ankylosis 
of the entire cervical spine to warrant a 30 percent 
evaluation.  Given that there is no ankylosis of the cervical 
spine, it cannot be said that there is unfavorable ankylosis 
of the cervical spine to justify a 40 percent evaluation.  
38 C.F.R. § 4.71a (2007).

In regard to an evaluation under Diagnostic Code 5243 for 
IVDS, the Board notes, as before, that the medical evidence 
of record does not show that the veteran suffers from 
incapacitating episodes such that an increased evaluation is 
in order under the amended criteria for such episodes.  

As the veteran does not satisfy the general rating formula 
for a 30 percent disability evaluation, and the evidence does 
not demonstrate that he suffers from incapacitating episodes, 
as defined by the regulations, there is no basis to assign a 
higher disability evaluation under the regulations in effect 
after September 26, 2003.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2007).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

The clinical records do not show the veteran to experience 
any of the above factors.  He did have limitation of motion 
with pain at that time of his VA examination in June 2003.  
However he did not have more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
swelling and deformity, or atrophy of disuse.  The same was 
true at the time of his examination in September 2007.

The veteran's 10 percent disability evaluation for the period 
between April 2001 and February 2002 accounts for his 
complaints of pain.  The 20 percent evaluation, in effect 
from June 1, 2002, also accounts for the veteran's complaints 
of pain.  The 20 percent evaluation acknowledges the pain 
associated with a moderate form of IVDS as well as a moderate 
limitation of motion.  The examination results do not 
demonstrate any greater impairment for the veteran's 
disability based on the presence of any of the named factors.  
A disability evaluation in excess of those assigned is not 
warranted under DeLuca and 38 C.F.R. §§ 4.40, 4.45.

In summary, the evidence does support an evaluation of 10 
percent from April 19, 2001, to February 25, 2002.  The 
evidence does not support an extension of the temporary total 
disability evaluation beyond May 31, 2002.  Finally, the 
evidence does not support an evaluation in excess of 20 
percent at any time after June 1, 2002.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to his DDD of 
the cervical spine, outside of the separate issue involving a 
temporary total evaluation under 38 C.F.R. § 4.30.  The 
veteran did not retain, or even begin, his employment at his 
chosen place of employment but has otherwise remained 
employed during the pendency of his claim.  He has not 
alleged that he has missed time from work due to his 
disability.  He has not identified any further treatment for 
his cervical spine disability beyond the records dated in 
August 2002.  Consequently, referral for extraschedular 
consideration is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
see also 38 C.F.R. § 3.321(b)(1) (2007).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher evaluation for the veteran's DDD of the cervical spine 
other than as previously established in this decision or any 
basis for an extension of the temporary total disability 
evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2007)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The veteran's claim for a temporary total evaluation and 
increased evaluation was received in March 2002.  The 
veteran's claim was adjudicated, prior to any notice being 
provided, in September 2002.  

The Board remanded the veteran's case for him to be provided 
the notice required by the VCAA in June 2004.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Appeals 
Management Center (AMC) wrote to the veteran in November 
2004.  The veteran was apprised of the evidence needed to 
substantiate his claim for an increased evaluation and to 
entitlement for an evaluation under 38 C.F.R. § 4.30.  He was 
given a number of possible sources and types of evidence that 
would be of benefit.  He was also informed of the evidence 
that VA would obtain, and of the evidence that he should 
submit or request VA's assistance in obtaining.  The veteran 
was asked to identify any source of information/evidence that 
could be contacted on his behalf.  Finally, the veteran was 
requested to submit any evidence he had in his possession.

The veteran responded that he had nothing further to submit 
in November 2004.

The AMC issued a SSOC that re-adjudicated the veteran's claim 
in June 2005.  The claim remained denied and the veteran was 
informed of the basis for the denial.  

The Board remanded the veteran's case for additional 
development in July 2006.  The AMC conducted additional 
development, to include obtaining records and affording the 
veteran a VA examination.  The AMC issued a SSOC that 
continued to deny his claim in October 2007.  The SSOC also 
included notice of the elements cited by the Court in 
Dingess.

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 
30, 2008), the Court noted that some increased evaluation 
claims would require more specific notice than others.  The 
Court acknowledged that some cases would only require notice 
for the veteran to show how their disability had gotten 
worse, and other cases would require information on exactly 
how the disability had gotten worse, and how it affected the 
veteran's employment and daily life.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran has actual knowledge, especially in regard to his 
temporary total evaluation.  The veteran has consistently 
argued that he satisfied the specific criteria that would 
allow him an additional period for convalescence.  He 
presented evidence regarding his employer and how his lifting 
restrictions affected his job.  

In addition to actual knowledge, any reasonable person would 
be aware of the evidence necessary to substantiate the claim 
for an extended temporary total evaluation and increased 
evaluation.  The veteran provided evidence and argument 
regarding his contentions regarding the severity of his 
disability.  Thus the notice provided to him made him aware 
of what he needed to demonstrate in order to prevail on his 
claim.

Moreover, the veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements and items of evidence in 
support of his claim.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA medical records for the period from 1995 to 2002.  The 
veteran was afforded VA examinations in 2003 and 2007.  He 
submitted evidence from his employer.  An attempt was made to 
obtain private records but the source said the records could 
not be found.  The veteran was advised of this outcome.  The 
veteran elected to not have a hearing in this case.  The case 
was remanded twice to allow for additional development of the 
record.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

ORDER

The appeal for an extension beyond May 31, 2002, of a 
temporary total disability evaluation following surgery on 
February 26, 2002, for a service-connected cervical spine 
disability, is denied.

Entitlement to a disability evaluation of 10 percent, for DDD 
of the cervical spine, for the period of April 19, 2001, to 
February 25, 2002, is granted subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 
percent for DDD of the cervical spine, for the period from 
June 1, 2002, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


